Citation Nr: 0713522	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease at L4-5, status post-
disc coagulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1999 to 
July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.


FINDING OF FACT

Degenerative disc disease at L4-5, status post-disc 
coagulation, is manifested by subjective complaints of pain 
and difficulty bending forward and objective evidence of 
tenderness and limitation of lumbar spine motion with forward 
flexion of the thoracolumbar spine limited by pain to no more 
than 45 degrees; there is no competent evidence of ankylosis 
of the thoracolumbar spine or the entire spine, fixed 
deformity, gross abnormalities, or neurological impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease at L4-5, status post-disc 
coagulation, have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (2003), General Rating Formula for 
Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a January 2003 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The January 2003 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.  The Board 
notes that this letter was sent to the veteran prior to the 
June 2003 rating decision.  Thus, VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The Board 
observes that the veteran's service medical records and 
relevant VA treatment records are associated with the claims 
folder.  Additionally, the veteran indicated in his January 
2004 notice of disagreement that he was receiving private 
treatment for his back disability from a Dr. V.F.  The RO 
therefore sent him a letter in April 2004 requesting that he 
provide VA with a consent form so these outstanding medical 
records could be obtained.  No consent form was ever 
received.  Although such records are not associated with the 
claims folder, the Board is satisfied that VA has fulfilled 
its duty to assist the veteran in making appropriate attempts 
to retrieve these records.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the duty to assist is not a one-way street).  
As a final note, the Board observes that VA provided the 
veteran with a VA examination for the specific purpose of 
rating his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently service-connected for degenerative 
disc disease (DDD) at L4-5, evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 
(prior to September 26, 2003).  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27.  The hyphenated diagnostic code in this 
case indicates that traumatic arthritis under Diagnostic Code 
5010 is the service-connected disorder and that limitation of 
motion of the lumbar spine is a residual condition.

The Board observes that substantive changes were made to the 
schedular criteria for evaluating disabilities of the spine 
by regulatory amendment effective September 26, 2003.  See 68 
Fed. Reg. 51454 (2003).  Because this change took effect 
during the pendency of the veteran's appeal, both the former 
and the revised criteria will be considered in evaluating the 
veteran's service-connected DDD at L4-5, status post-disc 
coagulation.  However, application of the new criteria prior 
to the effective date of the amended regulation is not 
allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).

The veteran's back disability has been evaluated under 
diagnostic codes referable to arthritis and limitation of 
motion of the lumbar spine.  The medical evidence of record 
fails to demonstrate any neurological impairment as a result 
of such back disability.  In this regard, the Board observes 
that the March 2003 VA examiner noted that the veteran's 
sensory examination was intact and that his neurological 
examination was normal.  Also, a February 2004 VA medical 
record notes that the veteran's neurological and motor 
examinations were grossly intact.  Finally, an October 2003 
neurological consultation report makes no mention of any 
neurological deficits related to the veteran's low back 
disability.  The Board acknowledges that the veteran's 
medical records are replete with complaints of "electrical 
shock-like pain" radiating down his right leg.  However, 
radiating pain, with no formal finding of neurological 
impairment, does not, by itself, warrant separate evaluation.  
Thus, the evidence of record demonstrates that the veteran 
may have leg pain associated with his back disability; 
however, there is no evidence of neurologic involvement.  
Additionally, the Board observes that the veteran's 
complaints of pain are not constant.  In this regard, the 
veteran told the March 2003 VA examiner that he had not 
experienced any of these "lightening" pains in over six 
months.  Finally, the veteran has never contended that any of 
his physicians have prescribed bed rest due to his low back 
disability.

In light of the above evidence, the diagnostic codes 
referable to intervertebral disc syndrome are inapplicable in 
the instant case.  The Board observes that the veteran was 
never provided with the content of these regulations in any 
statement of the case.  However, as such regulations do not 
apply, this error is considered nonprejudicial to the 
veteran.  The September 2003 amendments are, however, 
relevant to the evaluation of the veteran's back disability.  
The Board notes that the June 2004 statement of the case 
advised him of the regulations in effect prior to September 
2003 and as of September 2003.  Such document also considered 
his back disability under all applicable criteria.  
Therefore, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes. 

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating. Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for DDD at L4-5, status post-disc coagulation.  
A February 2002 VA pain clinic record notes that the veteran 
has discogenic low back pain with right lumbar facet 
arthropathy and myofascial pain, and therefore, Diagnostic 
Codes 5010 and 5003 are for consideration.  However, as 
indicated in Diagnostic Code 5003, such disabilities will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
As such, Diagnostic Codes 5292 and 5295, pertaining to the 
limitation of motion of the lumbar spine and lumbosacral 
strain, respectively, are for application.

As noted previously, the veteran has been assigned a 20 
percent evaluation for limitation of motion of the lumbar 
spine.  After careful consideration of the evidence of 
record, the Board finds that the veteran is not entitled to a 
higher evaluation under Diagnostic Code 5292.  Specifically, 
as noted in a February 2002 VA medical record and at his 
March 2003 VA examination, the veteran has limited motion of 
the lumbar spine; however, the Board finds that such ranges 
of motion, to include consideration of pain and discomfort on 
use, more nearly approximates moderate limitation of lumbar 
spine motion, as opposed to severe.  See DeLuca, supra.  In 
this regard, February 2002 range of motion testing revealed 
forward flexion limited to 45 degrees with pain and extension 
limited by pain as well.  Further limitation of motion was 
not noted with resistance and disc loading; rather, the 
veteran complained of increased pain.  March 2003 range of 
motion testing revealed forward flexion to 80 degrees; pain 
was noted at 70 degrees.  Extension was measured to 30 
degrees with pain and 20 degrees without pain.  Both right 
and left lateral flexion and rotation were noted as normal at 
30 degrees.  The March 2003 VA examiner noted that there was 
no additional limitation of motion against resistance or with 
repetitive motion or incoordination of motion.  Thus, while 
the Board acknowledges that the veteran has limited lumbar 
motion with pain, such is contemplated in his 20 percent 
evaluation under Diagnostic Code 5292.  See DeLuca, supra.  
Therefore, the veteran does not meet the criteria for a 
higher or separate evaluation under Diagnostic Code 5292.

The Board further finds that the veteran is not entitled to a 
higher evaluation under Diagnostic Code 5295 because there is 
no competent evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this regard, the Board observes that VA records 
dated February 2002 and 2004, as well as the March 2003 VA 
examination report, all note the veteran's gait as normal.  
Additionally, as noted above, the March 2003 VA examiner 
found no limitation of motion with respect to the veteran's 
lateral movement.  Finally, an April 2003 MRI report makes no 
mention of any narrowing or irregularity of joint space.  
Therefore, as the evidence of record fails to demonstrate any 
of the manifestations contemplated by a 40 percent rating, 
the Board finds that the veteran is not entitled to a rating 
in excess of 20 percent under Diagnostic Code 5295. 

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has demonstrated moderate limitation of lumbar 
spine motion as of September 26, 2003, with forward flexion 
to 80 degrees with pain (45 degrees without pain), extension 
to 30 degrees with pain, bilateral lateral flexion to 30, and 
30 degrees of bilateral rotation.  As the evidence fails to 
demonstrate favorable or unfavorable ankylosis of the whole 
spine, the thoracolumbar spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, the 
veteran is not entitled to a rating in excess of 20 percent 
for his service connected chronic low back strain with 
arthritis under the General Rating Formula for Diseases and 
Injuries of the Spine.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for DDD at L4-5, status post-disc 
coagulation.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease at L4-5, status post-
disc coagulation, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


